Citation Nr: 1242629	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  11-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's July 2010 statement reflects his report that he experiences psychiatric symptomatology, and his assertion that this symptomatology constitutes a serious nervous condition resulting from his military service.  The Board finds that this letter constitutes an informal claim for service connection for an acquired psychiatric disability; that claim is referred to the RO for the appropriate development.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits. 


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. § §§ 1502, 1521, 1522 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In this case, VCAA notice was provided in July 2010 and December 2011 letters, and relevant information concerning income and medical expenses was requested in an October 2009 letter.  The case was last adjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant evidence concerning the Veteran's pension claim.  In this regard, as the Veteran has the requisite service and meets appropriate age requirements, the question concerning entitlement involves income and medical expenses.  The Veteran provided such information in appropriate income forms and VA verified the amount of Social Security benefits. 

General due process concerns have been satisfied in connection with this appeal; the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2012).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a) (3), 3.23(a), (b), (d) (4).  The pension rates are published in Appendix B of VA Manual M21-1 (M21-1) which is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual rate of improved pension for a veteran with 1 dependent is $15,493.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a) (1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a) (1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of 5 percent of the maximum annual rate of improved pension.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

The Veteran reported in his October 2009 VA Form 21-0516, Improved Pension Eligibility Verification Report, that he received a monthly Social Security Administration (SSA) benefit in the amount of $864.00, and that his wife received a monthly benefit of $311.00, totaling a combined family benefit of $1,175.00 per month.  However, VA's internal inquiry into the SSA system reflected that the Veteran's wife actually received $447.00 per month, for a combined family benefit of $15,732 per year.  This figure exceeds the maximum annual rate of improved pension by $239.00.  To be deducted from his annual income, the Veteran's claimed medical expenses must therefore exceed $774.65 (5 percent of $15,493).  

In the October 2009 VA Form 21-0516, the Veteran indicated that the VA hospital in his area took care of all of his medical expenses.  However, he claimed in his February 2012 VA Form 21P-8416, Medical Expense Report, that he incurred a travel cost of $20.00 on each of two separate occasions for visits to VA facilities, and submitted a bill from the VA medical facility showing an unpaid pharmacy bill totaling $112.00.  The $40.00 total expense for travel can be considered, but the medical bill submitted by the Veteran is not marked paid or satisfied, and the evidence does not establish that the bill has been paid by the Veteran, especially in light of his statement on the VA Form 21P-8416 asking VA to "[p]lease pay this "bill" for me."  As noted above, only paid and unreimbursed medical expenses in excess of 5 percent of the maximum annual rate of improved pension may be excluded from countable income.  Because the total amount of the Veteran's qualifying expenses do not equal or exceed 5 percent of the maximum annual rate of improved pension, $774.65, they cannot be excluded from his income.

The Veteran indicated in an August 2012 letter that while his annual out of pocket medical expenses exceeded $800.00 a year, he had not retained the bills to document such expenses.  Thus, is appears that while he understands he needs to submit documentary evidence of his medical expenses, he is either unable or unwilling to do so.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As discussed above, the medical expense reports and supporting documentation submitted by the Veteran do not reflect sufficient medical expenses to qualify him for nonservice-connected pension based on countable income.  Therefore, his countable income remains in excess of the maximum annual rate of improved pension, and the Veteran's claim cannot be granted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


